Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 September 2021 has been entered.

Response to Amendment
In view of the amendments to the claims, the rejections of record under 35 U.S.C. 112 are withdrawn. However, the amendments introduce new issues under 35 U.S.C. 112 addressed below.

Response to Arguments
Applicant’s arguments with respect to the rejections of record under 35 U.S.C. 102 and 103 have been considered but are moot because the new ground of rejection does not rely on the previously applied interpretations of German (US 2009/0301700 A1) for any teaching or matter specifically challenged in the arguments. Particularly, in the new ground of rejection under an alternative interpretation of German presented below, the claimed side plates may include only the outermost surface of the return collecting tubes (12, 12′) and forward-flow distribution tubes (13, 13′), and the liquid cooling tube may further include the tubes formed by the return collecting tubes (12, 12′) and forward-flow distribution tubes (13, 13′), since these tubes allow for the flow of coolant therethrough to 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 2-12 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 3 and 7 all recite “one of the at least one beams” but as Claim 1, on which Claims 2, 3 and 7 depend, recites a singular “at least one beam,” there is insufficient antecedent basis for plural “beams.” The remaining claims depend from Claims 2, 3 and/or 7 and are therefore rejected based on their dependency. In order to advance prosecution, the examiner has considered the claims as shown in the figures.

Claim Rejections - 35 USC § 102
Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by German (US 2009/0301700 A1), of record.
Regarding Claim 1, German teaches a power battery case for supporting a power battery pack (see figure 9 showing the complete schematic showing electrochemical energy accumulator 19), comprising a tray (see examiner annotated figure 9 below) and a liquid cooling tube disposed on the tray (heat exchanger module 11, as specifically shown in figure 6 including heat exchanger tubes 7 and 8, two return collecting tubes 12, 12′ and two forward-flow distribution tubes 13, 13′; note [0088] indicating that the temperature-control medium flowing therein is a water glycol mixture, which is liquid), wherein the tray comprises a bottom plate and side plates disposed around the periphery of the bottom plate, the bottom plates and the side plates jointly forming a receiving cavity for receiving the power battery pack (the claimed bottom plate and side plates as indicated in examiner annotated figure 9 below, noting that only the outer facing surface formed by the plurality of stacked return collecting tubes 12, 12′ and forward-flow distribution tubes 13, 13′ read on the claimed side plates), the bottom plate is provided with at least one beam, and the beam divides the bottom plate into at least two sub-bottom plates (see upward protrusions on the lower portion of electrochemical energy accumulator 19 as shown in the examiner annotated figure 9 below reading on the claimed beams and the downwardly depressed portions therebetween reading on the claimed sub-bottom plates), the liquid cooling tube is laid on at least one of the sub-bottom plates and the liquid cooling tube is disposed across the beam wherein portions of the cooling tube across the beam are higher than portions of the cooling tube laid on at least one of the sub-bottom plates (upward protrusions of the heat exchanger tube bundle 6 reading on the claimed “higher” portions across the upward protrusions of the lower portion of electrochemical energy accumulator 19 reading on the claimed beam and depressions of the heat exchanger tube bundle 6 reading on the correspondingly claimed “lower” portions laid on the 

    PNG
    media_image1.png
    733
    1236
    media_image1.png
    Greyscale

Regarding Claim 2, German further teaches that the liquid cooling tube comprises a liquid inlet tube (one of connecting branches 18), a liquid outlet tube (another connecting branch 18, see [0085] indicating that forward-flow feed lines and return removal lines may be connected to any of the connecting branches 18 and see their structure in figure 8), a bonding tube (any of the downwardly depressed portions of the heat exchanger tubes 7, 8), and a connecting tube group (any of the upwardly protruding portions of the heat exchanger tubes 7, 8) for connecting the liquid inlet tube, the liquid outlet tube, and the bonding tube, the connecting tube group is disposed across one of the at least one group collectively disposed over multiple beams, but the claim only requires that the connecting tube group is disposed across one of the at least one beams), and at least two of the sub-bottom plates are provided with the bonding tube (see examiner annotated figure 6 below indicating examples of all of these features on the heat exchanger module 11; the examiner notes that no boundaries between the claimed tube portions are recited, so the claimed bonding tube portions may correspond to any of the depressed downward portions of any of the heat exchanger tube bundles 6 and the claimed connecting tube group may correspond to any of the protruding upward portions of any of the heat exchanger tube bundles 6). 

    PNG
    media_image2.png
    753
    1153
    media_image2.png
    Greyscale

Regarding Claim 3, German further teaches that the connecting tube group comprises a first connecting tube for connecting the liquid inlet tube and the bonding tube, a second connecting tube for connecting two adjacent portions of the bonding tube, and a third connecting tube for connecting the liquid outlet tube and the bonding tube, and the first connecting tube, the second connecting tube, and 
Regarding Claim 4, German further teaches that the first connecting tube, the second connecting tube and the third connecting tube are attached to an inner side wall of the side plates (see examiner annotated figure 9 above, noting that any of the upward protrusions of the outermost heat exchanger tubes 7, 8 of the heat exchanger tube bundle 6 as indicated in examiner annotated figure 6 above may read on the claimed first, second and third connecting tubes since they are adjacent to the inner surface of the return collecting tubes 12, 12′ and forward-flow distribution tubes 13, 13′ whose outermost surfaces read on the claimed side plates).
Regarding Claim 5, German further teaches that heights of the first connecting tube, the heights of the second connecting tube and the heights of the third connecting tube are respectively less than a height of the side plates (see figures 8 and 9 showing that the vertical height of a single heat exchanger tube bundle 6 is less than the height of the entire heat exchanger module 11 and the corresponding height of the claimed side plates indicated in examiner annotated figure 9).
Regarding Claim 7, German further teaches that the connecting tube group comprises two collecting tubes, one collecting tube is communicated with the liquid inlet tube, the other collecting tube is communicated with the liquid outlet tube, the two collecting tubes are disposed across one of the at least one beams, and two ends of at least two bonding tubes are respectively communicated with the two collecting tubes (the claimed collecting tubes may correspond to any of the indicated upwardly protruding portions of the heat exchanger tubes 7, 8 in examiner annotated figure 6 above as 
Regarding Claim 8, German further teaches a fourth connecting tube for connecting the two bonding tubes, the fourth connecting tube is disposed across one of the at least one beams, and the number of the fourth connecting tube is at least one (again, any of the upwardly protruding portions of the heat exchanger tubes 7, 8 may read on the claimed connecting tubes and the downwardly depressed portions therebetween may read on the claimed bonding tubes).
Regarding Claim 9, German further teaches that two of the side plates are opposite disposed (side plates 2/4 and 4/4 are oppositely disposed and side plates 1/4 and 3/4 are oppositely disposed as indicated above in the examiner annotated figure 9), and one collecting tube is attached to an inner wall surface of one side plate and the other collecting tube is attached to the inner wall surface of one of the oppositely disposed side plates, the other collecting tube is attached to the inner wall surface of the other oppositely disposed side plate (again, any of the upwardly protruding portions of the heat exchanger tubes 7, 8 of the lowest heat exchanger tube module 6 of the heat exchanger module 11 and the heat exchanger 17 shown in figure 9 may read on the claimed collecting tube, and the outermost heat exchanger tubes 7, 8 above may read on the claimed collecting tubes since they are adjacent to the inner side of the annotated side plates 2/4 and 4/4).
Regarding Claims 10, 16 and 18, German further teaches that an arrangement path of the bonding tube (any of the downwardly depressed portions of the heat exchanger tubes 7, 8) is in a meandering manner in a plane parallel to the bottom plate (see figure 3 which shows arrows pointing in opposite direction from the forward-flow distribution apertures 4a towards the heat exchanger channels 3 and to the return collecting apertures 4 from the heat exchanger channels 2a, these opposing flow directions reading on the claimed meandering manner in a plan parallel to the bottom plate).
Claims 11, 15, 17, 19 and 20, German further teaches that the liquid inlet tube and the liquid outlet tube (connecting branches 18, see flow described in [0095]) are each attached to an inner side wall of one of the side plates (see figure 8 showing the connecting branches extending inward from either of the return collecting tubes 12 and the forward-flow distribution tubes 13 whose outermost surfaces read on the claimed side walls 1/4 and 4/4 as indicated on examiner annotated figure 9 above).
Regarding Claim 12, German further teaches that the bonding tube is a flat tube (see figure 5 showing that the heat exchanger tubes 7, 8 are in the shape of flat tubes formed by corresponding heat exchanger channels 2a and 3a shown in figure 4).
Regarding Claim 13, German further teaches that the beam and the bottom plate are integrally provided (see examiner annotated figure 9 showing that the upward projections corresponding to the claimed beams are integral with the downward depressions corresponding to the claimed sub-bottom plates, both as part of the claimed bottom plate of the tray).
Regarding Claim 14, German further teaches a power battery module, comprising the power battery based according to Claim 1 (see figure 9).

Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over German. German further teaches that the liquid inlet tube (one of connecting branches 18), a liquid outlet tube (another connecting branch 18), the bonding tube (any of the downwardly depressed portions of the heat exchanger tubes 7, 8), and the first, second and third connecting tubes (any of the upwardly protruding portions of the heat exchanger tubes 7, 8) are provided such that they connect securely and allow liquid to flow through the entire heat exchanger. However, making these components integral would be a .

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shimizu (US 20190267686 A1)- see especially figure 6, Fee (US 20180123192 A1)- see especially figure 8B, Shen (US 20170271726 A1)- see all figures, Ito (US 20160355100 A1)- see all figures, Von Borck (US 20120183823 A1)- see especially figure 9, Itsuki (US 20110206967 A1)- see especially figure 9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723